        Case 1:18-cv-12000-ALC-SLC Document 51 Filed 09/29/20 Page 1 of 1



                                                                                   9/29/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SKENDER BEGANI,
                               Plaintiff,

                        -v.-                              18-cv-12000 (ALC)

 MARRIOT INTERNATIONAL INC., ET                           ORDER
 AL.,

                               Defendants


ANDREW L. CARTER, JR., United States District Judge:

         The Parties are hereby ORDERED to file a joint status report on or before October 6,

2020.

SO ORDERED.

Dated:          September 29, 2020
                New York, New York

                                            ____________________________________
                                                  ANDREW L. CARTER, JR.
                                                  United States District Judge
